Robert J. Sassone, Esq. Town Attorney, Norfolk
You have asked whether a town may undertake the development of low income public housing even though a housing authority has been established to develop this housing in the town.
A municipal housing authority has been established for the Town of Norfolk (Public Housing Law, § 532). Municipalities also are authorized to develop low income housing (id., § 55). We have found no provisions in the Public Housing Law expressly prohibiting or authorizing development of low income housing projects by a municipality whose territory is served by a municipal housing authority. Section 37(1)(aa) provides, however, that a municipal housing authority has power
  "at no cost or expense to it, enter into agreements of cooperation with a municipality which need not be within the territorial jurisdiction of such authority notwithstanding the provisions of section thirty-one or article thirteen of this chapter, or with an authority of such municipality, to assist such municipality or authority in the construction, maintenance, operation or management of a project" (ibid.).
It is implicit in this provision that a municipality served by a housing authority may also develop low income housing under the provisions of the Public Housing Law.
We conclude that a municipality having a municipal housing authority may also develop low income housing within the municipality.